Citation Nr: 0518399	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-03 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for osteoarthritis of the right great toe, status 
post cheilectomy.

2.  Entitlement to an increased evaluation for left great toe 
posttraumatic limitation of motion, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The appellant had active duty for training from October 1978 
to April 1979.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision by the Department of Veterans Affairs (VA) 
Newark, New Jersey Regional Office (RO), which granted the 
veteran service connection for a right great toe disorder, 
rated as 10 percent disabling and denied an increased 
(compensable) evaluation for the veteran's service-connected 
left great toe disorder.  The disability evaluation of the 
veteran's left great toe disorder was subsequently increased 
from noncompensable to 10 percent disabling, effective from 
February 1999, by an RO rating action dated in February 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's right foot was most recently examined by the VA 
in June 2001 and the left foot in September 2002.  These 
examinations indicate that the veteran is experiencing 
significant pain in his great toes.  The VA examiner in 
September 2002 stated that the veteran's left great toe 
problem had severely limited the veteran's ambulation top 
less than half a block before the pain becomes intolerable.  
He added that as a result of this the veteran's ability is 
limited. 

The veteran is currently rated at 10 percent for each great 
toe under Diagnostic Code 5280.  Diagnostic Code 5280, which 
concerns unilateral hallux valgus provides a single, 10 
percent evaluation for severe hallux valgus, if equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head. 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  This is the highest evaluation 
permitted under this diagnostic code.  

In view of the current clinical findings the Board is of the 
opinion that a current VA examination is warranted in order 
to determine the overall impairment in foot function as 
contemplated under Diagnostic Code 5284.

Accordingly the case is REMANDED for the following:

1.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment fro the 
feet, including the great toes, covering 
the period from September 2002 to the 
present.

2.  A VA examination should be performed 
by a podiatrist to determine the nature 
and severity of the veteran's service- 
connected bilateral great toe disorders. 
All tests deemed necessary should be 
conducted.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner is 
requested to obtain an occupational 
history.  The examiner should include any 
pertinent range of motion findings along 
with the degrees of normal range of 
motion.

Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability. The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lower extremities are used repeatedly 
over a period of time. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Following the examination the examiner 
should also provide opinion as to the 
whether the degree of disability 
resulting from the bilateral great toe 
disorders  results in impairment of the 
overall function of the foot, and, if 
yes, whether the impairment is moderate, 
moderately severe, or severe.  The 
examiner is also requested to indicate 
the impact the veteran's bilateral great 
toe disorder has on his employability.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  Thereafter, the RO should re- 
adjudicate the issue in appellate status 
to include extra-schedular consideration 
per 38 C.F.R. § 3.321(b)(1).  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given an appropriate 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



